—Appeal by the defen*503dant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered September 9, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the prosecutor’s comments were not improper. In any event, in view of the overwhelming evidence of the defendant’s guilt presented at trial (see, People v Crimmins, 36 NY2d 230), as well as the court’s adverse inference charge instructing the jury not to draw unwarranted inferences from the defendant’s failure to testify (see, People v Velasquez, 187 AD2d 277), any error in the prosecutor’s inappropriate comment was harmless. O’Brien, J. P., Joy, Krausman and Goldstein, JJ., concur.